 136DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees employed by the Mor-ganton Full Fashioned Hosiery Company, Huffman Full FashionedHosiery Mills, Inc., at their Morganton, North Carolina, plants, includ-ing the collector,11 but excluding office and clerical employees, fixers,timekeepers, guards, professional employees, and supervisors asdefinedin the Act.[Textof Direction of Election omitted from publication in thisvolume.]MEMBERHOUSTON took no part in the consideration of the aboveDecision and Direction of Election."The Union contends that Dorothy Roper,the collector,isa supervisor.She is con-sidered to be a production employee by the Employer,and she is paid on an hourly basis.She keeps the production employees(preboarders)supplied with work and returns thework to bins as particular operations are completed.She does not check the work of theprehoarders and all instructions which she gives are routine in nature.Nor can sheeffectively recommend the hire, discharge,or discipline of employees.We find thereforethat she has no supervisory authority and, accordingly,include her in the unit.SeeStandard Romper Co.,Inc.,77 NLRB 421.CHENEYFORESTPRODUCTS,INC.andLUMBER AND SAWMILL WORKERS,LOCAL UN10N No. 3009, AFL.1Case No. 36-CA-276. January13,1953Decision and OrderOn August 5, 1952, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Thecharging party fileda brief.The Board 2 has reviewed the rulings made by the Trial Examiner1Subsequent to the hearing,the charging party, Klamath Basin District Council,Lumberand Sawmill Workers, AFL. herein called the Council,and Lumber and Sawmill Workers,Local Union No 3009,AFL, herein called Sawmill Workers, jointly'moved the Board tosubstitute in place of the Council the name of the Sawmill Workers wherever the formerappears in the record.The affidavit of the attorney for both organizations reveals thatthe Council was disbanded on June 20,1952,and that all rights,title,and interest whichthe Council had in this case have been transferred to and received by the Sawmill Workers.No objections have been filed to this motionWe find that Sawmill Workers is,in effect,the successor to the CouncilAccordingly,the motion is granted2Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Murdock,and Styles].102 NLRB No. 24. CHENEY FOREST PROD'tCTS, INC.137at the hearing and finds that no prejudicial error was committed. TheI ulings are hereby affirmed.The Board has considered the Inter-mediate Report, the briefs of the parties, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,i:nd recommendations.,OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Cheney ForestProducts, Inc., Central Point, Oregon, its officers,agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Lumber and Sawmill Workers,Local Union No. 3009, AFL, or in any other labor organization of itsemployees by discriminating in regard to their hire or tenure of em-ployment, or any term or condition of employment because of theirmembership in, or activity on behalf of, any such labor organization.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Lumber and Sawmill Workers,Local Union No. 3009, AFL, or any other labor organization, to bar-gaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection,or to refrainfrom any or allof such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Elvis C. Arnoldimmediateand full reinstatement tohis former or substantiallyequivalent positionwithout prejudice tohis seniority or other rights orprivileges.(b)Make whole Elvis C. Arnold in themanner setforth in thesection of the Intermediate Reportentitled"The Remedy" for anyloss ofpay he mayhave suffered by reasonof theRespondent's dis-criminationagainst him.S Although the complaint alleged that the Respondent committed violations of Section8 (a) (1) of the Act independent of its violation of Section 8 (a) (3), the Trial Examinermade no separate findings as to the alleged 8 (a) (1) violations.In view of the absenceof any exceptions to the Trial Examiner's failure to find that certain statements of theRespondent,particularly Askwith's statement to Arnold,"-you'll be sorry you're tryingto bring a union in here-," were independently violative of Section 8 (a) (1), we donot pass upon the legality of such statements. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Upon request make available to the Board or its agents forexamination and copying all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other rec-ords necessary to analyze the amount of back pay due.(d)Post at its mill at Central Point, Oregon, copies of the noticeattached to the Intermediate Report marked "Appendix A." 4 Copiesof said notice to be furnished by the Regional Director for the Nine-teenth Region shall, after being duly signed by the Respondent, beposted by the Respondent immediately upon receipt thereof and bemaintained by it for sixty (60) consecutive days thereafter in con-spicuous places including all places where notices are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Nineteenth Region, Port-land, Oregon, in writing within ten (10) days from date of this Orderwhat steps the Respondent has taken to comply herewith.This notice,however, shall be, and it hereby is amended by striking from the firstparagraph thereof the words "The Recommendations of a Trial Examiner"and substitutingin lieu thereof the words "A Decision and Order " In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."It is further amended by strikingthe name "Klamath Basin District Council. Lumber and Sawmill Workers, affiliated withAmerican Federation of Labor,"and substituting in lieu thereof the name, "Lumber andSawmill Workers, Local Union No. 3009, AFL."Intermediate Report and Recommended OrderSTATEMENTOF THE CASEUpon a charge duly filedon February 20, 1952. by KlamathBasin DistrictCouncil,Lumber andSawmillWorkers,affiliated with American Federationof Labor,herein called the Union,the General Counsel of the National LaborRelations Board, herein respectively called the General Counsel and the Board,by the RegionalDirectorfor the Nineteenth Region(Seattle,Washington),issued his complainton April 15, 1952,against Cheney Forest Products, Inc.'Central Point,Oregon,herein called Respondent,alleging therein that Respond-ent has engaged in and is engaging in unfair labor practices affecting commercewithin the meaning of Section 8(a) (1) and(3) of the National LaborRelationsAct, as amended,61 Stat.136, hereincalled the Act.Copies of the charge and complaint,togetherwith noticeof hearing thereon,were duly served uponRespondentand upon the Union.With respect to the unfair labor practices, the complaintalleged in substancethat since October 18, 1951, Respondent (1) by meansof certainstatements, acts,and conductof itsmanagerial personnelinterfered with, restrained,and coercedits employeesin the exercise of therights guaranteedin Section 7 of the Act,and (2)on or aboutFebruary 14, 1952, discharged Elvis C. Arnold,and there-after refusedto reinstatehim, because he joined or assistedtheUnion orengaged inprotected concerted activities with his fellow workers.IBy stipulation of the parties made at the bearing thenameof Respondentappearingin the complaint and inall other formal papers was corrected to read asit appears above. CHENEY FORESTPRODUCTS, INC.139Respondentdulyfiled an answerdenying thecommission of the alleged unfairlabor practices.The answer affirmatively averred that Arnold's discharge "wasdictated by reasons of safety, discipline and efficiency, and that [Arnold] wasdischargedfor cause."Pursuant to notice,a hearingwas held in Medford, Oregon, on June 26 and 27,1952, before the undersigned, the duly designated Trial Examiner.The GeneralCounsel and Respondent were represented by counsel and the Union by anofficialthereof.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence pertinent to the issues was afforded the parties.Atthe conclusion of the General Counsel's case-in-chief, Respondent's counsel movedto dismiss the complaint for lack of proof.The motion was denied.At the con-clusion of the taking of the evidence, Respondent's counsel renewed his motionto dismiss the complaint.Decision thereon was reserved.The motion is dis-posed of in accordance with the findings, conclusions, and recommendations here-inafter set forth.Although offered an opportunity to do so, no briefs were filedwith the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSCheney Forest Products, Inc., an Oregon corporation, owns and operates a plantat Central Point, Oregon, where it is engaged in the manufacture, sale, and dis-tribution of 2 x 4 studs and railroad ties.Respondent annually ships from itsCentral Point plant to points located outside the State of Oregon finished productsvalued in excess of $25,000.Respondent admits, and the undersigned finds, that it is engaged in commercewithin the meaning of the Act.H. THE ORGANIZATION INVOLVEDKlamath Basin District Council, Lumber and Sawmill Workers, affiliated withAmerican Federation of Labor, is a labor organization admitting to membershipemployees of Respondent.III. THEUNFAIR LABOR PRACTICESInterference,restraint, and coercion;the discriminatory discharge ofElvisC. Arnold1. Sequence of eventsOn or about August 1951, Elvis C.Arnold, who had been in Respondent's employfrom April 1947 until his discharge on February 14, 1952, joined the Union.In September 1951, 3 union representatives met with approximately 18 em-ployees of Respondent,including Arnold, in a railroad freight car located about100 feet from Respondent's mill. There, after discussion was had relativeto the unionization of the employees, Arnold was designated by the employeespresent to "head up" the drive.About 4 days after the aforesaid meeting, Arnold informed Bill Askwith, millsuperintendent, of the employees' union activities and suggested that Askwithask Francis Cheney,Respondent's treasurer and manager of its Central Pointplant, if Cheney desired to talk to the employees.Askwith replied that he did 140DECISIONS OF NATIONALLABOR RELATIONS BOARDnot think that Cheney would be interestedin talkingto the employees but, never-theless, he would pass on the information to Cheney.About 2 days later, Ask-with told Arnold that Cheney did not care to talk to the employees becauseCheney was of the opinion that if he did so, "they'd [would] put him (Cheney)in jail."Arnold continued his efforts to organize the employees by means of discussingthe Union with them and securing from them union-authorization cards.As aresult of Arnold's efforts and the efforts of other interested parties, the Unionfiled a representation petition with the Board.A hearing upon said petition wasscheduled for October 11, 1951.Due to the fact, however, that no one appearedat the hearing on behalf of the Company, the hearing was adjourned to October 23.On or about October 20, the Board served upon Arnold a subpena to appearas a witness at the adjourned hearing. The day Arnold received the subpenahe informed Frank McManama, his foreman, of its receipt and then requestedand received permission from McManama to absent himself from the mill toattend thehearing.Arnold credibly testified that because he did not see Askwith from the timehe received the subpena until the morning of the day he was to appear,` he wasunable to inform Askwith of its receipt ; that then he showed Askwith the sub-pena; that the latter stated, "You don't have to go. It isn't worth the paper it'swritten on . . . if you go, you're going on your own . . . you'll be sorry you'retrying to bring a union in here"; and that when lie stated, "I'11 only be gone acouple of hours," Askwith replied, "if you're that rich, you can take off all day."Arnold appeared at the hearing and testified as a Board'switness.No one, how-ever, appeared thereat on the Company's behalf.Pursuant to a Board order an election was scheduled for January 15. Becauseof inclement weather the election was postponed to February 12. Thereat, Arnoldacted as the Union's observer and employee Barnett acted as the Company'sobserver.After the conclusion of the voting, the ballots were tallied in the presenceof Askwith and the two observers.While this was beingdone, Barnett inquiredof Askwith whether Arnold could not "be fired for [engaging in] union activities,"to which inquiry Aslcwith made no reply.However, after the tallying had beencompleted and after the Board's agent in charge of the election had announcedthe results of the election, which indicated that the Union had won, Askwithstated, according to Arnold's credible and undenied testimony, "if the companyhadn't kept my hands tied behind me, I might [be] in jail but I know that theunion wouldn't have come into the plant."The following day, February 13, McManama informed Arnold and the twoother green chain operators that in the future the operators would have to stackthe 2 x 4's neater and that they must cease smoking in the freight cars.' Thesame day Arnold was relieved of his daily job of tallyingthe amount of lumberplaced in the freight ears.This job of tallying the lumber was then assumed byAskwith.Despite the fact that by being relievedof said jobArnold lost someextra compensation, the undersigned is convinced, and finds, that the change wasmade forbusiness reasons.The following morning, February 14, the 3 green chain operators reportedfor work at theirusualhour.Arnold, for the first hour, worked in the freightcar stacking lumber and the other 2 operators worked on the chain.As was theoperators' custom, they shifted jobs each hour.After Arnold had been working2 The record indicates that the adjourned hearing was to be held in the afternoon8 Contrary to the General Counsel's contention,the undersigned finds that the no-smokingorder was given solely as a fire prevention precaution. CHENEY FOREST PRODUCTS, INC.141on the chain for about 10 minutes of his second hour of work, Askwith came towhere Arnold was working and complained to Arnold about the way Arnoldwas stacking the 2 x 4's. Arnold replied that he was doing the best he could.Askwith then stated, "You've been causing a lot of trouble around here lately-you're fired" and thereupon left Arnold.After walking about 10 feet, Askwithreturned and asked Arnold whether he had not been told that the 2 x 4's hadto be stacked neater.Arnold, being under the impression that Askwith hadasked if he had been so instructed that morning, replied in the negative.Ask-with then sought out McManama and inquired whether McManama had notcarriedout his instructions to inform all green chain operators to stack the2 x 4's neaterAfter assuring Askwith that he had the day before informed eachgreen chain operator that the lumber coining off the chain had to be stackedneater,McManama and Askwith went to where Arnold was working. There,McManama stated to Arnold that if Arnold had stated to Askwith he had notbeen instructed to stack the lumber neater then Arnold was "a liar."Arnoldreplied, "1 was told about it yesterday, but not this nmorning."Askwith andMcManama then walked away and Arnold continued to work.'At about 9 o'clock, during the usual morning rest period, Arnold approachedMclllanama and said, "I guess as far as Mr. Askwith is concerned, I'm through."McManama then instructed Arnold to work until lunchtime.When the luncheonperiodarrived,McManama told Arnold that Cheney had decided to dischargehim andthat Arnold should go to the mill's office to pick up has checkThisArnold did and then left the mill after an argument had ensued at the milloffice between him, Cheney, and Askwith.Askwith testified that lie did not discharge Arnold because, even though hewas mill superintendent, he had delegated the authority to hire and fire toMcManama 3 or 4 weeks before the Arnold incident had occurred.He admitted.however, that he told Arnold, when he first talked to him on February 14, "as faras I [am]concerned [you are] fired" ; that afterhe and McManamahad leftArnoldhe saidto McManama, "What do you think, we should discharge Arnold"and that McManama replied, "Well, let's think it over and I'll come up to theoffice later "McManama testified that Arnold was discharged "on account of not obeyingorders, inother words, trying to makeme out a liar."Cheney's testimony indicates that Arnold was discharged because (1) Arnold"failedto comply with a reasonable request" to stack the 2 x 4's correctly, and(2) Arnold "lied about being told" to perform the job neater.Respondent's answer stated that Arnold's discharge"was dictated by reasonsof safety,discipline,and efficiency,and that said employee was discharged forcause."2.Concluding FindingsThe undersigned is convinced,and finds, that Askwith discharged Arnold andthat Askwith seized upon the inefficient manner in which Arnold was allegedlystacking the 2 x 4's as a pretext to rid Respondent'smill of the known leaderof the Union's movement therein.In view of the inadequacy and inconsistencies of Respondent's explanationsfor Arnold's discharge coupled with Respondent's unconcealed antiunion hostility,a finding is clearly warranted that Arnold was terminated because of his unionactivities and sympathies. In N.L.R. B. v. May Department StoresCo., 154+ The undersigned finds that if Arnold did not continue to work until a relief operatorwas puton the job the green chain operations would immediately cease because at least2 men had towork jointly on the chain and 1 operator had to be in the freight car. 142DECISIONS OF NATIONAL LABORRELATIONS BOARDF. 2d 533 (C. A. 8), the court said at page 538, regarding a situation similarto the one here presented, that there is a "broad scope of inference open . . .on questions of motive and discrimination, where the evidence indicates a desireto thwart or nullify unionization effort, either generally or to a particularemployee-organization."And where, as here, the employer has shown strongopposition of its employees' unionization "a very convincing case of dischargefor cause would have to be made to make unreasonable a conclusion that [the]discharge was because of union affiliation." sThis burden Respondent failed toestablish.Furthermore, the shifting and unsupported grounds assigned byRespondent for terminating Arnold's employment are further persuasive Indi-cations that antiunion reasons rather than the reasons advanced by Respondentaccounted for the action taken against ArnoldUpon the entire record in the case, the undersigned finds that Respondentdiscriminatorily discharged Arnold in violation of Section 8 (a) (3) of theAct, thereby discouraging membership in the Union and interfering with,restraining, and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III, above,occurring in con-nection with the operations of Respondent as describedIn section I, above, havea close, intimate, and substantial relation to trade, traffic, andcommerce amongthe several States and, such of them as have beenfound to constitute unfairlabor practices, tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violativeof Section 8 (a) (1) and (3) of the Act, the undersigned will recommend thatit cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent has discriminated in regard to the hire andtenure of employment and the terms and conditions of employment of Elvis C.Arnold, the undersigned will recommend that Respondent offer him immediateand full reinstatement to his former or substantially equivalent position,? withoutprejudice to his seniority and other rights and privileges.The undersigned willalso recommend that the Respondent make Arnold whole for any loss of pay hemay have suffered by reason of the Respondent's discrimination against him, bypayment to him of a sum of money equal to the amount he normally would haveearned as wages from the date of his discharge to the date of the Respondent'soffer of reinstatement, less his net earnings during that period."5Dannen Grainand Milling Co. v. N. L. R. B.,130 F. 2d 321, 328 (C. A. 8).P The courts have frequently recognized that shiftingexplanationsby an employer forthe discharge of an employee may warrant an inference that the true reason was theemployer's hostility to theunion.SeeN. L. R. B. v. Crystal SpringFinishing Co, 116F. 2d 669(C.A. 1) ; N. L. R. B. V. Yale Towne Mfg.Co., 114 F. 2d 376 (C. A. 2) ;N. L. R. B. v. Condenser Corp.,128 F. 67 (C. A. 3) ; N.L. R. B. v. EclipseMouldedProductsCo., 126 F. 2d 576 (C. A. 7). And thisis so evenwherethe employer had"plausible grounds" for the discharge.United BiscuitCo. v. N.L. R. B.,128 F. 2d 771(C. A. 7)4 SeeThe ChaseNational Bankof the Cityof New York, San Juan, Puerto Rico, Branch,65 NLRB M.SeeCrossettLumber Company, 8NLRB 440. CHENEY FOREST PRODUCTS, INC.143Loss of pay shall be computed and paid in accordance with the formula adoptedby the Board in F.W. Woolworth Company,90 NLRB 289.It is further recommended that the Respondent be ordered and directed to makeavailable to the Board and its agents all its records pertainingto an analysis ofthe amounts due as back pay.The unfair labor practices found to have been engaged in by Respondent areof such a character and scope that in order to insure the employees their fullrights guaranteed them by the Act it will be recommended that Respondent ceaseand desist from in any manner interfering with, restraining, and coercing itsemployees in their rights to self-organization.Upon the basis of the foregoing findings of fact, and upon the record as a whole,the undersigned makes the following:CONCLUSIONS OF LAW1.Klamath Basin District Council, Lumber and Sawmill Workers, affiliatedwith American Federation of Labor, is a labor organization within the meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Elvis C.Arnold, thereby discouraging membership in the Union, Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.(Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to therecommendationsof a TrialExaminerof the National LaborRelations Board,and inorder to effectuatethe policies of the National LaborRelationsAct, we hereby notifyour employees that:WE WILL NOT in any manner interferewith,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations,to join or assist KLAMATH BASIN DISTRICT COUNCIL, LUMBERAND SAWMILL WORKERS,affiliatedwith AMERICAN FEDERATION OF LABOR, orany other labor organization,to bargaincollectivelythrough representativesof their own choosing,and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection,or to refrain fromany and all of such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment,as authorized in Section 8 (a) (3) of the NationalLabor Relations Act.WE WILL offer to Elvis C. Arnold immediate and full reinstatement to hisformer or substantially equivalent positions without prejudice to any sen-iority or other rights and privileges previously enjoyed,and make him wholefor any loss of pay suffered as a result of our discrimination against him. 144DECISIONS OF NATIONALLABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-namedunion or any other labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of the amendedAct.We will not discriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employee because of membership,in or activity on behalf of any such labor organization.CHENEY FOREST PRODUCTS, INC.,Employer.Dated--------------------- By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.FARMERSCO-OPERATIVECOMPANYandAMERICAN FEDERATION OFGRAIN MII.I.ERs, A. F.OFL.Case No. 18-CA-389.January 13,.1953Decision and OrderOn September 23, 1952, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report, and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner '2 with the followingmodifications and additions :1.We adopt all the Trial Examiner's 8 (a) (1) findings, includinghis finding with respect to the statement of Assistant Manager Boltonto employee Nash that unionization of the Company would probablymean less take-home pay.3Considering the unconcealed opposition ofRespondent to the Union, the interrogations, threats of discharge,warnings about union "attitudes," and the actual discharge of thechief union advocate, we find that the remarks as to lessened earningsPursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston, Styles,and Peterson].'We reject as lacking in merit the contention made by the Respondent in its brief thatthe Trial Examiner was biased or prejudiced against it.6 The fact that the statement is couched in the form of an opinion is some evidencethat it is not a threat of economic reprisal,but the Board has found that such evidencemay befar from conclusive in this regard.J. S. Abercrombie Company,83 NLRB 524.102 NLRB No. 2.